DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-01-25 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHAO_988 (US20200382988) in view of JOSEPH_379 (US20190335379)
Claim(s) 1, 10, 19
ZHAO_988 teaches
	at least one storage medium storing a set of instructions or programs; at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions or programs, the at least one processor is directed to: UE having processor and memory for executable logic for carrying out disclosed embodiments. <FIG(s). 1, 15, 19; para. 0181-0199, 0216>.

	determine a size of the at least one data item to be sent; Buffer Size is the data buffer amount in the corresponding logical channel group for the barrier. <FIG(s). 3, 4, 5, 6, 7; para. 0092, 0105-0108>.
	determine a minimum number of required logical channel groups (LCGs) based on the at least one data item to be sent; and BSR MAC CE short uses at least one LCG. Alternatively, when the UE reports buffer state information by taking a logical channel group as a unit to the network side device, the UE transmits buffer state information of each logical channel group to the network side device. For example, fields showing logical channel group N indicates the min LGS for the bearer related to the BSR BSR MAC CE short uses at least one LCG. The UE implicitly makes this determination in order to generate the BSR depicted in e.g., FIG 4 , 7-8 <FIG(s). 3, 4, 7, 8; para. 0092-0093, 0108-0111>.
	determine at least one BSR with flexible length based on  Determine MAC CE format of a short BSR format length <FIG(s). 3, 4, 5; para. 0092-0093>.
the size of the at least one data item to be sent and  Buffer Size is the data buffer amount in the corresponding logical channel group.  <FIG(s). 3, 4, 5, 6, 7; para. 0092, 0105-0108>.
the minimum number of the required LCGs,  BSR MAC CE short uses at least one LCG <FIG(s). 3, 4, 5; para. 0092-0093>.
the minimum number of the required LCGs,  BSR MAC CE short uses at least one LCG. Alternatively, when the UE reports buffer state information by taking a logical channel group as a unit to the network side device, the UE transmits buffer state information of each logical channel group to the network side device. For example, fields showing logical channel group N indicates the min LGS for the bearer related to the BSR <FIG(s). 3, 4, 5, 6, 7; para. 0092-0093, 0108-0111>.

the minimum number of the required LCGs,  BSR MAC CE short uses at least one LCG <FIG(s). 3, 4, 5; para. 0092-0093>.
the minimum number of the required LCGs,  BSR MAC CE short uses at least one LCG. Alternatively, when the UE reports buffer state information by taking a logical channel group as a unit to the network side device, the UE transmits buffer state information of each logical channel group to the network side device. For example, fields showing logical channel group N indicates the min LGS for the bearer related to the BSR <FIG(s). 3, 4, 5, 6, 7; para. 0092-0093, 0108-0111>.
LCG identifiers (LCG IDs) respectively associated with the minimum number of the required LCGs, and  LCG ID associated with the required logical channel(s) of the BSR (e.g. a single BSR for the short format or multiple logical channels when the UE reports the buffer state information of all bearers for which the BSR is necessary to the network side device by taking a logical channel as a unit, all bearers indicating the min. logical channels.) <FIG(s). 3, 4, 5, 6, 7; para. 0092-0094, 0105-0108>.
at least one buffer area corresponding to the LCG IDs. Buffer Size is the data buffer amount in the corresponding logical channel group <FIG(s). 3, 4, 5, 7; para. 0092, 0108>.
	As discussed above, ZHAO_988 teaches
	data that is at least one BSR with flexible length <FIG(s). 3, 4, 5; para. 0092-0093>.
ZHAO_988 does not explicitly teach
transmit data in duplication in at least two transmission paths
However in a similar endeavor, JOSEPH_379 teaches
transmit data in duplication in at least two transmission paths Multi-connectivity communication includes communicating a copy of data via a second link in addition communicating the data via an original first link <para. 0055-0059>.

Claim(s) 2, 11
ZHAO_988 teaches
wherein to determine a minimum number of required logical channel groups (LCGs) based on the at least one data item to be sent, the at least one processor is further directed to: 
	determine the LCGs occupied by the at least data item to be sent based on the at least one data item to be sent; and BSR MAC CE short uses a single logical channel group. See FIG. 4. Accordingly the UE determines the LCG for the bearer related to the BSR data. <FIG(s). 3, 4, 7, 8; para. 0092-0093, 0108-0111>.
	determine the minimum number of the required LCGs based on the LCGs occupied by the at least one data item to be sent. In this case, at least one LCG is required when the UE determines the bearer related to the BSR data includes at least one LCG <FIG(s). 3, 4, 7, 8; para. 0092-0093, 0108-0111>.

Claim(s) 3, 12, 20
ZHAO_988 teaches
wherein to determine at least one BSR with flexible length based on the size of the at least one data item to be sent and the minimum number of the required LCGs, the at least one processor is further directed to: 
	determine the LCG IDs corresponding to the required LCGs based on the minimum number of the required LCGs; and BSR MAC CE short uses at least one LCG and provides on 
	determine the at least one BSR with flexible length based on  
the size of the at least one data item to be sent,  Buffer Size is the data buffer amount in the corresponding logical channel group for the barrier. <FIG(s). 3, 4, 5, 6, 7; para. 0092, 0105-0108>.
the minimum number of the required LCGs, and  BSR MAC CE short uses at least one LCG. Alternatively, when the UE reports buffer state information by taking a logical channel group as a unit to the network side device, the UE transmits buffer state information of each logical channel group to the network side device. For example, fields showing logical channel group N indicates the min LGS for the bearer related to the BSR MAC CE short uses at least one LCG. The UE implicitly makes this determination in order to generate the BSR depicted in e.g., FIG 4 , 7-8 <FIG(s). 3, 4, 7, 8; para. 0092-0093, 0108-0111>.
the LCG IDs. LCG ID associated with the required logical channel(s) of the BSR (e.g. a single BSR for the short format or multiple logical channels when the UE reports the buffer state information of all bearers for which the BSR is necessary to the network side device by taking a logical channel as a unit, all bearers indicating the min. logical channels.) <FIG(s). 3, 4, 5, 6, 7; para. 0092-0094, 0105-0108>.
Claim(s) 4, 13
ZHAO_988 teaches

	determine a structure of the at least one BSR with flexible length; and In the case where the bearer is associated with only one LCG, determine the MAC CE format for short BSR. In the case when the UE reports buffer state information by taking a logical channel group as a unit to the network side device, the UE transmits buffer state information of each, multiple logical channel group to the network side device. For example, fields showing logical channel group N indicates the min LGS for the bearer related to the BSR MAC CE short uses at least one LCG. The UE implicitly makes this determination in order to generate the BSR depicted in e.g., FIG 4 , 7-8. In both cases the structure of having the ID in a first field and the data buffer amount in a subsequent second field, can be considered a determined structure. <FIG(s). 11, 12, 3, 4, 5, 7, 8; para. 0064, 0092-0093, 0108-0111, 0119>.
	determine a preliminary length of the at least one BSR with flexible length. In the case when the UE reports buffer state information by taking a logical channel group as a unit to the network side device, the UE transmits buffer state information of each, multiple logical channel group to the network side device. The first row/entry for the first logical channel group can be considered the preliminary length of the BSR. For example, FIG 7's first row corresponding to byte 1 can be considered the preliminary length. <FIG(s). 11, 12, 3, 4, 5, 7, 8; para. 0064, 0092-0093, 0108-0111, 0119>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHAO_988 (US20200382988) in view of JOSEPH_379 (US20190335379), in view of KWON_678 (US20160044678), and further view of Vos_009 (US20140105009)
Claim(s) 5, 14
ZHAO_988 teaches

the size of the at least one data item to be sent,  Buffer Size is the data buffer amount in the corresponding logical channel group.  <FIG(s). 3, 4, 5, 6, 7; para. 0092, 0105-0108>.
the minimum number of the required LCGs,  BSR MAC CE short uses at least one LCG <FIG(s). 3, 4, 5; para. 0092-0093>.
the LCG IDs, and  LCG ID associated with the required logical channel(s) of the BSR (e.g. a single BSR for the short format or multiple logical channels when the UE reports the buffer state information of all bearers for which the BSR is necessary to the network side device by taking a logical channel as a unit, all bearers indicating the min. logical channels.) <FIG(s). 3, 4, 5, 6, 7; para. 0092-0094, 0105-0108>.
ZHAO_988 does not explicitly teach
wherein the at least one processor is further directed to:
	determine a service type of the at least one data item to be sent;
	determine a priority of the at least one data item to be sent based on a preset rule and the service type of the at least one data item to be sent; and
	determine the at least one BSR with flexible length based on the priority of the at least one data item to be sent.
However in a similar endeavor, KWON_678 teaches
	determine a service type of the at least one data item to be sent; UE determines BSR based on priority of data corresponding to a logical channel group ID based on service type. <para. 0113-0114; Table 3, 4>.
	determine a priority of the at least one data item to be sent based on the service type of the at least one data item to be sent; and UE determines BSR based on priority of data 
determine the at least one BSR with flexible length based on the priority of the at least one data item to be sent. UE may configure a ProSe-BSR including one LCG ID indicating a top priority based on LCG IDs classified according to an application program or service or configure a ProSe-BSR including buffer size information on a plurality of LCG IDs in operation  <para. 0113>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by ZHAO_988 and JOSEPH_379 with the embodiment(s) disclosed by KWON_678. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for transmitting a buffer status report on D2D data to be transmitted in order to efficiently provide D2D communication in a wireless communication system. See para. 0007-0008.
However in a similar endeavor, Vos_009 teaches
	determine a priority of the at least one data item to be sent based on a preset rule and the service type of the at least one data item to be sent; and determining a service class (priority) is based on packet contents (type) and rule set <FIG(s). 7; para. 0007-0009, 0067, 0118; Claim 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by ZHAO_988, JOSEPH_379 and KWON_678 with the embodiment(s) disclosed by Vos_009. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods and system for wireless communication with machine-to-machine devices running different applications and QoS. See Background para. 0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHAO_988 (US20200382988) in view of JOSEPH_379 (US20190335379), in view of KWON_678 
Claim(s) 6, 15
ZHAO_988 does not explicitly teach
wherein the service type of the at least one data item to be sent includes at least one of 
an Ultra Reliable & Low Latency Communication (URLLC) service, 
a Guaranteed Bit Rate (GBR) service, and 
a Non-Guaranteed Bit Rate (NGBR) service.
However in a similar endeavor, ZHANG_726 teaches
wherein the service type of the at least one data item to be sent includes at least one of 
an Ultra Reliable & Low Latency Communication (URLLC) service,  terminal device determines a priority of UCI based on an information type or a service type including whether the service type is URLLC <para. 0193-0194>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by ZHAO_988, JOSEPH_379, KWON_678 and Vos_009 with the embodiment(s) disclosed by ZHANG_726. One of ordinary skill in the art would have been motivated to make this modification in order to provide an information transmission method, a terminal device, and an access network device, to prevent a UCI reporting conflict, improve data transmission performance, and ensure service requirements. See para. 0006.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ZHAO_988 (US20200382988) in view of JOSEPH_379 (US20190335379), in view of KWON_678 
Claim(s) 8, 17
ZHAO_988 does not explicitly teach
wherein the at least one processor is further directed to:
	transmit the at least one BSR with flexible length that is determined based on the at least one data item to be sent with a high priority to a base station for requesting an uplink resource.
However in a similar endeavor, Wu_086 teaches
	transmit the at least one BSR with flexible length that is determined based on the at least one data item to be sent with a high priority to a base station for requesting an uplink resource. UE triggers a BSR for high priority data to the base station for scheduling/allocating uplink resources <FIG(s). 4, 5; para. 0008-0021>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by ZHAO_988, JOSEPH_379, KWON_678 and Vos_009 with the embodiment(s) disclosed by Wu_086. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for providing a buffer status report in a mobile communication network, which can reduce the use of network resources and prevent the resource waste and the network resources occupied by the undesired BSRs. See para. 0022.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 7, 16, 9, 18
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/ANDRE TACDIRAN/
Examiner, Art Unit 2415